236 F.2d 221
Rosalie HARRIS, Appellant,v.William L. BAYER, Commanding General, Signal Corps Supply Agency, Philadelphia, Pa.
No. 11814.
United States Court of Appeals Third Circuit.
Argued April 13, 1956.
Decided August 29, 1956.

William J. Woolston, Philadelphia, Pa., for appellant.
John J. Cound, Washington, D. C. (Warren E. Burger, Asst. Atty. Gen., W. Wilson White, U. S. Atty., Philadelphia, Pa., Paul A. Sweeney, Atty. Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
Since argument the plaintiff-appellant, Rosalie Harris, has been reinstated by the Secretary of the Army to her civilian position in the Signal Corps Supply Agency and has received compensation for loss of wages. The pending appeal therefore has become moot.


2
Accordingly, it will be dismissed.